[Non-Director Employees]


THIS DOCUMENT CONSTITUTES PART OF THE SECTION 10(a) PROSPECTUS COVERING
SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 


Franklin Electric Co., Inc. Stock Plan
Non-Qualified Stock Option Agreement


The employee identified below has been selected to be a Participant in the
Franklin Electric Co., Inc. Stock Plan, as Amended and Restated Effective March
9, 2009 (the “Plan”) and has been granted a Non-Qualified Option as outlined
below:
 
Participant:
Date of Grant:
Shares Covered by the Option:
Option Exercise Price:  $
Expiration Date:
Vesting Schedule:


This Agreement, effective as of the Date of Grant set forth above, is between
Franklin Electric Co., Inc., an Indiana corporation (the “Company”), and the
Participant named above.  The parties hereto agree as follows:
 
The Plan provides a complete description of the terms and conditions governing
the Option.  If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan’s terms shall govern.  All capitalized terms
shall have the meanings ascribed to them in the Plan, unless otherwise set forth
herein.  A copy of the Plan is attached hereto and the terms of the Plan are
hereby incorporated by reference.
 
1. Stock Option Grant.  Subject to the provisions set forth herein and the terms
and conditions of the Plan, and in consideration of the agreements of the
Participant herein provided, the Company hereby grants to the Participant an
Option to purchase from the Company the number of shares of Common Stock, at the
exercise price per share, and on the schedule, set forth above.
 
2. Acceptance by Participant.  The exercise of the Option is conditioned upon
the execution of this Agreement by the Participant and the return of an executed
copy of the Agreement to the Secretary of the Company no later than 60 days
after the Date of Grant or, if later, 30 days after the Participant receives
this Agreement.
 
3. Exercise of Option.  Subject to Section 4 below, the Participant may exercise
the vested portion of the Option at any time prior to the Expiration
Date.  Written notice of an election to exercise any portion of the Option shall
be given by the Participant, or his personal representative in the event of the
Participant’s death, to the Company’s Chief Financial Officer, in accordance
with procedures established by the Management Organization and Compensation
Committee of the Board of Directors of the Company (the “Committee”) as in
effect at the time of such exercise.
 
At the time of exercise of the Option, payment of the purchase price for the
shares of Common Stock with respect to which the Option is exercised, and of an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements, must be made by one or more of the following methods:  (a) in
cash, (b) in cash received from a broker-dealer to whom the Participant has
submitted an exercise notice and irrevocable instructions to deliver the
purchase price or withholding tax to the Company from the proceeds of the sale
of shares subject to the Option, (c) by directing the Company to withhold such
number of shares of Common Stock otherwise issuable upon exercise of the Option
with a fair market value equal to the amount of the purchase price or the tax to
be withheld and/or (d) by delivery to the Company of other Common Stock owned by
the Participant that is acceptable to the Company, valued at its then fair
market value.
 
No shares shall be issued upon exercise of the Option until full payment of the
exercise price and tax withholding obligation has been made.
 
4. Exercise Upon Termination of Employment.
 
If the Participant’s employment with the Company and all subsidiaries terminates
without cause (as determined by the Committee in its sole discretion) and for
any reason other than death, disability or retirement, the then vested portion
of the Option shall continue to be exercisable until the earlier of the 90th day
after the date of the Participant’s termination or the date the Option expires
by its terms.  The portion of the Option not vested as of the date of such
termination of employment shall expire as of such date and shall not be
exercisable.
 
If the Participant’s employment with the Company and all subsidiaries is
terminated by the Company for cause (as determined by the Committee in its sole
discretion), the Option shall expire on the date of such termination, and no
portion shall be exercisable after the date of such termination.
 
In the event of the Participant’s death, disability or retirement during
employment with the Company or any subsidiary, the outstanding portion of the
Option shall become fully vested on such date.  The Option shall continue to be
exercisable until the earlier of (i) the date the Option expires by its terms
and (ii) in the case of termination due to disability or retirement, 36 months
after the date of such termination, and in the case of termination due to death,
12 months after the date of such termination.  For purposes of this Section 4,
(A) “disability” has the meaning, and will be determined, as set forth in the
Company’s long term disability program in which the Participant participates,
and (B) “retirement” means the Participant’s termination from employment with
the Company and all subsidiaries without cause (as determined by the Committee
in its sole discretion) when the Participant is 65 or older or 55 or older with
10 years of service with the Company and its subsidiaries.
 
The foregoing provisions of this Section 4 shall be subject to the provisions of
any written employment or severance agreement that has been or may be executed
by the Participant and the Company, and the provisions in such employment or
severance agreement concerning exercise of the Option shall supercede any
inconsistent or contrary provision of this Section 4.
 
5. Nontransferability of Options.  The Option may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
 
6. Beneficiary Designation.  The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Option is to be paid in the event of his or her
death.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Board, and will be effective
only when filed by the Participant in writing with the Board during his or her
lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, benefits remaining unpaid at the Participant’s death
shall be paid to the Participant’s estate.
 
7. Rights as a Stockholder.  The Participant shall have no rights as a
stockholder of the Company with respect to the shares of Common Stock subject to
the Option and this Agreement until such time as the exercise price has been
paid and the shares have been issued and delivered to him or her.
 
8. Surrender of or Changes to Agreement.  In the event the Option shall be
exercised in whole, this Agreement shall be surrendered to the Company for
cancellation. In the event the Option shall be exercised in part or a change in
the number of designation of the shares of Common Stock shall be made, this
Agreement shall be delivered by the Participant to the Company for the purpose
of making appropriate notation thereon, or of otherwise reflecting, in such
manner as the Company shall determine, the change in the number or designation
of such shares.
 
9. Administration.  The Option shall be exercised in accordance with such
administrative regulations as the Committee shall from time to time adopt.  It
is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of, the Plan and this Agreement, all of which shall be binding
upon the Participant.
 
10. Governing Law.  This Agreement, and the Option, shall be construed,
administered and governed in all respects under and by the laws of the State of
Indiana.
 
IN WITNESS WHEREOF, this Agreement is executed by the parties this ____ day of
________, ____, effective as of the ____ day of ________, ____.
 
FRANKLIN ELECTRIC CO., INC.






_________________________                                                                           By:           _________________________
Participant





4/2009
 
 

--------------------------------------------------------------------------------

 

Franklin Electric Co., Inc. Stock Plan


Name (Please Print)


In the event of my death, the following person is to receive any benefits
payable under the Franklin Electric Co., Inc. Stock Plan.
 
NOTE:                        The primary beneficiary(ies) will receive your
Stock Plan benefits.  If more than one primary beneficiary is indicated, the
benefits will be split among them equally.  If you desire to provide for a
distribution of benefits among primary beneficiaries on other than an equal
basis, please attach a sheet explaining the desired distribution in full
detail.  If any primary beneficiary is no longer living on the date of your
death, the benefit which the deceased primary beneficiary would otherwise
receive will be distributed to the secondary beneficiary(ies), in a similar
manner as described above for the primary beneficiary(ies).
 
‘      Primary
Beneficiary                                                                 ‘     Secondary
Beneficiary
______________________________________________________________________________
Last
Name                                           First                                M.I.                                Relationship
______________________________________________________________________________
Street
Address                                                                                                City,
State, Zip Code


‘      Primary
Beneficiary                                                                 ‘     Secondary
Beneficiary
______________________________________________________________________________
Last
Name                                           First                                M.I.                                Relationship
______________________________________________________________________________
Street
Address                                                                                                City,
State, Zip Code


‘     Primary
Beneficiary                                                      ‘      Secondary
Beneficiary
______________________________________________________________________________
Last
Name                                           First                                M.I.                                Relationship
______________________________________________________________________________
Street
Address                                                                                                City,
State, Zip Code


If a trust or other arrangement is listed above, include name, address and date
of arrangement below:
 
______________________________________________________________________________
Name                                                                Address                                                                Date
‘   For additional beneficiaries, check here and attach an additional sheet of
paper.


This supersedes any beneficiary designation previously made by me under this
Plan.  I reserve the right to change the beneficiary at any time.
 


_____________________________                                                                                     _________________________________________
Date                                                                Sign your
full name here


Date received by Franklin Electric Co.,
Inc.        ____________________________________


By:_____________________________________


